SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K/A Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2016 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X São Paulo, November 14 , 2016 1Q16 Earnings Release Companhia Siderúrgica Nacional (CSN) (BM&FBOVESPA: CSNA3) (NYSE: SID) announces today its consolidated results for the first quarter of 2016 (1Q16), which are presented in Brazilian Reais and in accordance with International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB), and with Brazilian accounting practices, which are fully convergent with international accounting norms, issued by the Accounting Pronouncements Committee (CPC) and approved by the Brazilian Securities and Exchange Commission (CVM), pursuant to CVM Instruction 485 of September 1, 2010. All comments presented herein refer to the Company’s 1Q16 consolidated results and comparisons refer to the fourth quarter of 2015 (4Q15) and the first quarter of 2015 (1Q15), unless otherwise stated. The Real/U.S. Dollar exchange rate was R$3.5583 on March 31, 2016 and R$3.9048 on December 31, 2015 Highlights 1Q15 4Q15 1Q16 Change 1Q16 x 4Q15 1Q16 x 1Q15 Steel Sales (thousand t) 1, 10% (11%) - Domestic Market 63% 57% 52% (5%) (11%) - Overseas Subsidiaries 34% 37% 42% 5% 8% - Exports 6% 6% 6% 0% 0% Iron Ore Sales (thousand t) 1 25% 52% - Domestic Market 1% 7% 13% 6% 12% - Exports 99% 93% 87% (6%) (12%) Consolidated Results (R$ Million) Net Revenue 4,010 3,678 3,844 5% (4%) Gross Profit 985 767 926 21% (6%) Adjusted EBITDA 2 911 686 733 7% (20%) Adjusted Net Debt 3 19,979 26,499 26,654 1% 33% Adjusted Cash Position 12,251 8,862 6,472 (27%) (47%) Net Debt / Adjusted EBITDA 4.8x 8.2x 8.7x 0.5x 3.9x 1 Iron ore sales volumes include 100% of the stake in NAMISA until November 2015 and 100% of the stake in Congonhas Minérios as of December 2015. 2 Adjusted EBITDA is calculated based on net income/loss, before depreciation and amortization, income taxes, the net financial result, results from investees, and other operating income (expenses) and includes the proportional share of the EBITDA of the jointly-owned investees MRS Logística and CBSI, as well as the Company’s 60% in Namisa, 33.27% in MRS and 50% in CBSI until November 2015 and stakes of 100% in Congonhas Minérios, 37.27% in MRS and 50% in CBSI as of December 2015. ³ Adjusted Net Debt and Adjusted Cash and Cash Equivalents included 33.27% of the stake in MRS, 60% of the interest in Namisa and 50% of the stake in CBSI until November 2015. As of December 2015, they included 100% of Congonhas Minérios, 32.27% of MRS and 50% of CBSI, excluding Forfaiting and drawee risk operations. Closing Market Indicators on March 31, 2016 BM&FBovespa (CSNA3): R$7.15/share Market Cap BM&FBovespa: R$9.92 billion NYSE (SID): US$1.97/ADR (1 ADR 1 share) Market Cap NYSE: US$2.73 billion Total no. of shares 1,387,524,047 Macroeconomic Projections 2016 2017E IPCA (%) 7.00 5.62 Commercial Dollar (EoP - R$) 3.70 3.90 SELIC Target (EoP - %) 13.00 11.75 GDP (%) (3.86) 0.50 Industrial Production (%) (5.95) 0.74 Source: FOCUS BACEN Base: 05/06/2016 CSN’s Consolidated Results · Net revenue totaled R$3,844 million in 1Q16, 5% up on 4Q15 and 4% down on the same period last year. Regarding 4Q15, the increase was due to the higher sales volume in the steel and mining segments, offsetting the decrease in the average steel and mining prices, which suffered the additional impact of BRL appreciation. Compared with 1Q15, the reduction was a result of lower sales volume in the steel segment. · COGS amounted to R$2,918 million, in line with the previous quarter and 4% less than in 1Q15. The year-on-year reduction was mainly due to lower steel and mining segments unit costs . · First-quarter gross profit came to R$926 million, 21% more than in 4Q15, while the gross margin widened by 3p.p. to 24%. In comparison with 1Q15, gross profit fell by 6% and the gross margin narrowed by 1p.p., from 25% to 24%. · Selling, general and administrative expenses totaled R$611 million in 1Q16, 12% and 49% up on 4Q15 and 1Q15, respectively, chiefly due to higher freight (related to distribution costs), due to the increase in iron sales and the higher CIF sales model, and personnel expenses. · Other operating income (expenses) was a net expense of R$127 million in 1Q16, versus expense of R$214 million in 1Q15. Most of the amount in question referred to expenses with labor provisions and judicial deposits. The positive result registered in 4Q15 was due to the Business Combination effect in the mining segment. · The proportional net financial result was negative by R$968 million in 1Q16, due to: i) financial expenses (excluding the exchange variation) of R$890 million; ii) the negative exchange variation result of R$329 million; and iii) financial revenue of R$251 million. Financial Result (R$ Million) 1Q15 4Q15 1Q16 Financial Result - IFRS (+) Financial Result of Joint-Venture 500 (+) Namisa 520 (34) - (+) MRS (20) (15) (25) () Proporcional Financial Result Financial Revenues 63 Financial Expenses (433) Financial Expenses (ex-exchange rates variation) (878) Result with Exchange Rate Variation 445 Monetary and Exchange Rate Variation 245 949 Hedge Accounting 428 (140) (566) Notional Amount of Derivatives Contracted 500 (153) (713) Others - 12 - ¹ The proportional financial result considered stakes of 60% in Namisa, 33.27% in MRS and 50% in CBSI until November 2015 and stakes of 100% in Congonhas Minérios, 37.27% in MRS and 50% in CBSI as of December 2015 . 2 · CSN’s equity result was a positive R$45 million in 1Q16, versus a negative R$55 million in 4Q15 and a positive R$398 million in 1Q15, chiefly due to MRS’s equity result in the 1Q16 and 4Q15, and Namisa’s equity result in the 1Q15. The table below presents a breakdown of this item: Share of profits (losses) of investees (R$ Million) 1Q15 4Q15 1Q16 Change 1Q16 x 4Q15 1Q16 x 1Q15 Namisa 396 (58) - - - MRS Logística 15 29 61 111% 302% CBSI (2) (1) 1 - - TLSA (8) (8) (7) (10%) (8%) Arvedi Metalfer BR - (8) - - - Eliminations (4) (9) (11) 18% 173% Share of profits (losses) of investees 398 45 - (89%) · CSN recorded a first-quarter net loss of R$831 million, versus net income of R$2,371 million in 4Q15 and net income of R$392 million in 1Q15. The worsening in this result, compared with 4Q15, is explained by the gains registered with the conclusion of the mining segment Business Combination last quarter. Regarding 1Q15, the lower result was due to the exchange rate variation result and taxes payment. Adjusted EBITDA (R$ Million) 1Q15 4Q15 1Q16 Change 1Q16 x 4Q15 1Q16 x 1Q15 Profit (loss) for the Period - - (-) Depreciation 264 308 310 1% 17% (+) Income Tax and Social Contribution (503) 527 122 (77%) - (+) Finance Income 870 183 943 416% 8% EBITDA (ICVM 527) (84%) (47%) (+) Other Operating Income (Expenses) 214 (2,913) 127 - (41%) (+) Share of Profit (Loss) of Investees (398) 55 (45) - (89%) (-) Proportionate EBITDA of Joint Ventures 73 155 107 (31%) 48% Adjusted EBITDA 7% (20%) · Adjusted EBITDA amounted to R$733 million in 1Q16, 7% up on the previous quarter, but 20% down on 1Q15, accompanied by an adjusted EBITDA margin of 18.1%, 1.1 p.p. more than in 4Q15, but 3.4% less than in 1Q15. ¹ The adjusted EBITDA margin is calculated as the ratio between Adjusted EBITDA and Adjusted Net Income, which considers stakes of 60% in Namisa, 33.27% in MRS and 50% in CBSI until November 2015 and stakes of 100% in Congonhas Minérios, 37.27% in MRS and 50% in CBSI as of December 2015 . 3 Debt The adjusted amounts of EBITDA, Debt and Cash included the stakes of 60% in Namisa, 33.27% in MRS and 50% in CBSI until November 2015 and the stakes of 100% in Congonhas Minérios, 37.27% in MRS and 50% in CBSI, as of December 2015, as well as financial investments used as collateral for exchange operations on the BM&FBovespa. On March 31, 2016, consolidated net debt totaled R$26,654 million, while the net debt/EBITDA ratio, was 8.67x based on LTM adjusted EBITDA. Foreign Exchange Exposure Net foreign exchange exposure generated by the difference in dollar-denominated assets and liabilities, contracted derivatives and hedge accounting booked by CSN totaled US$115 million on March 31, 2016. The derivatives contracted form a long USD position achieved through the purchase of NDFs (Non-Deliverable Forwards). The hedge accounting adopted by CSN correlates the projected export flows in dollars with part of the future debt maturities in the same currency. As a result, the exchange variation of part of dollar-denominated debt is temporarily recorded under shareholder’s equity, being transferred to the income statement when the dollar revenue from these exports is received. Foreign Exchange Exposure 1 12/31/2015 03/31/2016 (US$ Million) IFRS Cash and cash equivalents overseas 1,625 1,288 Accounts Receivables 170 321 Total Assets 1,795 1,610 Borrowings and Financing (4,569) (4,466) Accounts Payable (20) (7) Other Liabilities (25) (6) Total Liabilities Foreign Exchange Exposure Notional Amount of Derivatives Contracted, Net 1,435 1,435 Cash Flow Hedge Accounting 1,558 1,549 Net Foreign Exchange Exposure 173 115 ¹As of the conclusion of the Business Combination, through asset transfers to Congonhas Minérios, CSN has been consolidating 100% of the new Company’s cash. As a result, a proportional view of foreign exchange exposure is no longer necessary. ²Proportional foreign exchange exposure includes the 60% stake in Namisa and excludes the stake in MRS. ³IFRS foreign exchange exposure on March 31, 2015 includes the 100% stake in Congonhas Minérios and excludes the stake in MRS. 4 Capex CSN invested R$330 million in 1Q16 in the following projects: · Investments in the new clinker kiln in Arcos/MG, which will permit the Cement segment to reach competitive margins and scale gains in the Southeast region as a result of the clinker production self-sufficiency. · Revamp of the coke batteries, reducing imported coke needs and improving the fuel rate. · Other projects designed to improve the environmental performance of the Presidente Vargas Plant and current investments in other operations. Of total investments, R$54 million went to spare parts and R$155 million to current investments. Investment (R$ Million) 1Q15 4Q15 1Q16 Steel 121 130 119 Mining 116 97 62 Cement 90 218 139 Logistics 11 19 10 Others - - - Total Investment IFRS 338 464 330 Working Capital In order to calculate working capital, CSN adjusts its assets and liabilities as shown below: · Accounts Receivable: Excludes Dividends Receivable, Advances to Employees and Other Credits (Note 5 of the financial statements). · Inventories: Includes Estimated Losses and excludes Spare Parts which is not part of the cash conversion cycle, and will be subsequently booked under Fixed Assets when consumed. (Note 6 of the financial statements); · Recoverable Taxes: Composed only of Income (IRPJ) and Social Contribution (CSLL) Taxes included in Recoverable Taxes (Note 7 of the financial statements); · Taxes Payable: Composed of Taxes Payable under Current Liabilities plus Taxes in Installments (Note 13 of the financial statements); · Advances from Clients: Subaccount of Other Liabilities recorded under Current Liabilities (Note 13 of the financial statements); · Suppliers: Includes Forfaiting and Drawee Risk (Note 11 of the financial statements). As a result, working capital applied to the Company’s business totaled R$3,077 million in 1Q16, R$90 million less than in 4Q15, chiefly due to the R$472 million reduction in inventories, while accounts receivable increased by R$245 million. On a same comparison basis, the average receivable period increased by 6 days, while payment periods and inventory turnover fell by 4 and 14 days, respectively. 5 Working Capital (R$ Million) 1Q15 4Q15 1Q16 Change 1Q16 x 4Q15 1Q16 x 1Q15 Assets Accounts Receivable 1,901 1,501 1,746 245 (155) Inventories Turnover 3,107 4,092 3,621 (472) 514 Advances to Taxes 137 276 298 22 161 Liabilities Suppliers 1,556 1,671 1,542 (129) (14) Salaries and Social Contribution 214 257 245 (12) 31 Taxes Payable 512 725 733 8 221 Advances from Clients 24 51 67 16 43 Working Capital Turnover Ratio (days) 1Q15 4Q15 1Q16 Change 1Q16 x 4Q15 1Q16 X 1Q15 Receivables 36 30 36 6 - Supplier Payment 46 52 48 (4) 2 Investory Turnover 92 127 113 (14) 21 Cash Conversion Cycle 82 19 Results by Segment The Company maintains integrated operations in five business segments: steel, mining, logistics, cement and energy. The main assets and/or companies comprising each segment are presented below: ¹ Namisa’s former assets. ² As of 2013, the Company ceased the proportional consolidation of its jointly-owned subsidiaries Namisa, MRS and CBSI. For the purpose of preparing and presenting the information by business segment, Management opted to maintain the proportional consolidation of its jointly-owned subsidiaries, as historically presented. For the reconciliation of CSN’s consolidated results, these companies’ results are eliminated in the "corporate/elimination expenses" column. ³ In order to report the Company’s 2015 results, after the combination of CSN’s mining assets (Casa de Pedra, Namisa and Tecar), the consolidated result includes all this new company’s information. 6 Results1Q16 Steel Mining Logistics (Port) Logistics (Railways) Cement Energy Corporate/ Eliminations Consolidated (R$ Million) Net Revenue 2,809 777 50 303 114 68 3,844 Domestic Market 1,500 151 50 303 114 68 (475) 1,712 Foreign Market 1,309 626 - 196.7 2,132 Cost of Goods Sold (2,300) (585) (36) (214) (101) (51) 370 (2,918) Gross Profit 509 192 14 89 13 17 91 926 Selling, General and Administrative Expenses (24) (8) (24) (18) (6) (276) (611) Depreciation 166 114 3 56 13 4 (47) 310 Proportional EBITDA of Jointly Controlled Companies - 107 107 Adjusted EBITDA 420 283 9 121 8 15 733 7 Results4Q15 Steel Mining Logistics (Port) Logistics (Railways) Cement Energy Corporate/ Eliminations Consolidated (R$ Million) Net Revenue 2,579 907 62 331 102 61 3,678 Domestic Market 1,473 88 62 331 102 61 (414) 1,703 Foreign Market 1,106 819 - 50.4 1,975 Cost of Goods Sold (2,267) (598) (42) (207) (89) (50) 341 (2,912) Gross Profit 312 309 20 124 13 10 767 Selling, General and Administrative Expenses (22) (5) (23) (21) (6) (199) (544) Depreciation 178 105 3 50 14 4 (47) 308 Proportional EBITDA of Jointly Controlled Companies - 155 155 Adjusted EBITDA 222 392 19 151 6 9 686 Steel According to preliminary figures from the World Steel Association (WSA), global crude steel production totaled 386 million tonnes in 1Q16, 3.5% down on the same period last year, while the Brazilian Steel Institute (IABr) estimates a 12.3% reduction in domestic output to 7.4 million tonnes (also preliminary figures). Domestic production of rolled products came to 5.1 million tonnes, 17.5% less than in 1Q15, while apparent consumption fell by 29.3% to 4.3 million tonnes, with domestic sales of 4.0 million tonnes and imports of 368,000 tonnes. On the other hand, exports increased by 17.1% in the same period, reaching 3.3 million tonnes. In 2016, the IABr estimates an 8.8% decline in apparent consumption to 19.4 million tonnes, with domestic sales of 17.4 million tonnes and imports of 1.1 million tonnes. According to INDA (the Brazilian Steel Distributors’ Association), 1Q16 steel purchases and sales by distributors fell by 18.3% and 13.0% over 1Q15 to 761,000 and 776,000 tonnes, respectively. Inventories closed the quarter at 906,800 tonnes, in line with the previous month, representing 3.1 months of sales. Automotive According to ANFAVEA (the Auto Manufacturers’ Association), vehicle production totaled 482,000 units in 1Q16, 28% down on 1Q15. In the same period, new car, light commercial vehicle, truck and bus licensing fell by 29% to 481,000 units. The association estimates a reduction in vehicle sales of up to 7.5% in 2016 over 2015, to 2.37 million units, while FENABRAVE (the Vehicle Distributors’ Association) expects a 6% reduction in vehicle sales. Construction According to SECOVI-SP (the São Paulo Residential Builders’ Association), during 1Q16 the residential real estate launches in the city of São Paulo totaled 2,856 units, 30% up on the 1,418 units launched in the 1Q15. According to ABRAMAT (the Construction Material Manufacturers’ Association), sales of building materials in 1Q16 fell by 17.3% over the same period last year. The association revised its 2016 estimate to a real decline of 4.5%. Home Appliances According to the Brazilian Institute of Geography and Statistics (IBGE), home appliance production accumulated until march 2016 fell by 22% over the same period in 2015, while output in the last 12 months dropped by 20% over the same period a year before, reflecting the low level of business and consumer confidence. 8 Results from CSN’s Steel Operations The parent company’s slab production totaled 836,000 tonnes in 1Q16, 21% and 29% down on 4Q15 and 1Q15, respectively. It is worth noting that no slabs were purchased from third parties in 1Q16, versus 64,000 tonnes acquired in 4Q15. Flat rolled steel production came to 746,000 tonnes, 22% and 27% less than in 4Q15 and 1Q15, respectively. Flat Steel Production (Parent Company) 1Q15 4Q15 1Q16 Change (Thousand tonnes) 1Q16 x 4Q15 1Q16 x 1Q15 Total Slabs (UPV + Third Parties) (21%) (29%) Crude Steel Production 1,115 998 835 (16%) (25%) Third Parties Slabs 69 64 0 - - Total Rolled Products 1,020 952 746 (22%) (27%) · Total steel product sales volume came to 1,246 thousand tonnes in 1Q16, 10% up on 4Q15. Of this total, 52% went to the domestic market, 42% were sold by our subsidiaries abroad and 6% went to exports. · First-quarter domestic steel sales totaled 650,000 tonnes, 1% up on 4Q15, 611,000 tonnes of which flat steel and 38,000 tonnes long steel. · First-quarter foreign sales amounted to 597,000 tonnes, 23% up on 4Q15. Of this total, the overseas subsidiaries sold 520,000 tonnes, 204,000 of which by LLC, 216,000 by SWT and 100,000 by Lusosider, while direct exports came to 78,000 tonnes. · In the first quarter, CSN increased its share of coated products as a percentage of total sales volume, following the strategy of adding more value to its product mix. Domestic sales of coated products such as galvanized items and tin plate accounted for 46% of flat steel sales, versus 45% in 4Q15. In the foreign market , the share of coated products moved up from 69% of flat steel sales to 77% in 1Q16. · Net revenue totaled R$2,809 million in 1Q16, 9% up on 4Q15, chiefly due to the increase in domestic sales volume and sales by subsidiaries abroad. In 1Q16, average net revenue per tonne remained in line with 1Q15, totaling R$2,196. · COGS came to R$2,300 million in 1Q16, a slight 1% increase over 4Q15. · The parent company’s production cost reached R$1,343 million in 1Q16, 21% down on 4Q15, chiefly due to the decrease in the consumption of imported raw material as a result of the extinguishing of blast furnace 2 and the startup of coke batteries, thus reducing the fuel rate, in addition to the lower electricity consumption and a downturn in maintenance expenses. 9 · Slab production costs came to R$1,064/t, in line with 4Q15. In US dollars, however, the cost fell by 1.4%, from US$276/t, in 4Q15, to US$272/t. As a result, CSN maintained its position among those steel companies with the lowest slab costs in the world. · Adjusted EBITDA amounted to R$420 million in 1Q16, 89% up on the R$222 million recorded in 4Q15, accompanied by an increase of 6p.p. in the margin, which widened from 9%, in 4Q15, to 15%. 10 Mining In 1Q16, the seaborne iron ore market was positively impacted by the greater availability of credit and the recovery of construction activities in China, led by investments in new real estate projects. The improvement in demand led to higher prices and healthier margins for the local steel producers, as well as encouraging the build-up of inventories. In addition, seasonal factors, such as higher rainfall in Australia and Brazil, as well as the rigorous Chinese winter, played an important role in reducing the iron ore supply base. As a result, iron ore prices moved up by 3.5% over the previous quarter, averaging US$48.30/dmt (Platts, 62% Fe, N. China). Results from CSN’s Mining Operations · In 1Q16, iron ore production totaled 7,326 thousand tonnes, 2% and 23% up on 4Q15 and 1Q15, respectively. · First-quarter iron ore purchases came to 617,000 tonnes, 58% down on 4Q15, but 7% up on 1Q15, chiefly due to the reduced availability of iron ore from small and medium-sized producers in this quarter. · Iron ore sales came to 8,295,000 tonnes 1 in 1Q16, 11% and 21% up on 4Q15 and 1Q15, respectively, thanks to an improved sales performance in the domestic market. Shipped iron ore volume totaled 6,988 thousand tonnes, 12% down on 4Q15, but 11% more than in 1Q15. Almost 1,047,000 tonnes from Congonhas Minérios were sold to UPV. Production Volume and Mining Sales 1Q15 4Q15 1Q16 Change (thousand t) 1Q16 x 4Q15 1Q16 x 1Q15 Iron Ore Production¹ 5,938 7,218 7,326 1% 23% Third Parties Purchase 543 1,481 617 (58%) 14% Total Production + Purchase 6,481 8,698 7,943 (9%) 23% UPV Transfer and Sale 1,428 1,257 1,047 (17%) (27%) Third Parties Sales Volume 5,442 6,202 7,248 17% 33% Total Sales + Transfer 6,870 7,459 8,295 11% 21% Shipped Volume 6,282 7,939 6,988 (12%) 11% · Net revenue from mining operations totaled R$777 million in 1Q16, 14% down on 4Q15, but 18% more than in 1Q15. The quarter-on-quarter decline was due to the reduction in the FOB price, which did not occur in 1Q15. FOB unit revenue came to US$28/t in 1Q16, 23% less than in 4Q15. · In the first quarter, mining segment COGS came to R$585 million, in line with 4Q15 and 3% more than in 1Q15, due to the higher volume of iron ore sold in the quarter. In 1Q16, Casa de Pedra recorded a Chinese delivery cash cost excluding depreciation of US$31.2/wmt, 6% down on 4Q15. · Adjusted EBITDA stood at R$283 million in 1Q16, 28% down on the R$392 million recorded in 4Q15, while the adjusted EBITDA margin narrowed by 7 p.p., from 43%, in 4Q15, to 36%. 1 Production and sales volumes include the 100% stake in NAMISA until November 2015 and the 100% interest in Congonhas in December 2015. 2 As of December 2015, Congonhas Minérios began selling iron ore to the Presidente Vargas Plant. 11 Logistics According to the ANTT (National Ground Transport Agency), the Brazilian rail container transport concessionaires transported 897,000 tonnes in 2016, 1.3% down on 1Q15. Results from CSN’s Logistic Operations Railway Logistics : In 1Q16, net revenue came to R$303 million, generating EBITDA of R$121 million and an EBITDA margin of 40% Port Logistics : In the first quarter, Sepetiba Tecon handled 143,000 tonnes of steel products, in addition to 12,000 tonnes of general cargo and approximately 39,000 containers handled. First-quarter net revenue stood at R$50 million, generating EBITDA of R$9 million, accompanied by an EBITDA margin of 19%. Sepetiba TECON Highlights 1Q15 4Q15 1Q16 Change 1Q16 x 4Q15 1Q16 x 1Q15 Containers Volume (thousand units) 39 39 39 - - Steel Products Volume (thousand t) 141 261 143 (45%) 2% General Cargo Volume (thousand t) 73 2 12 368% (84%) Cement According to the IBGE’s Monthly Industrial Survey (PIM-PF), Brazil’s cement production fell by 17.0% in 1Q16 over 1Q15, handling with the construction industry performance. Preliminary figures from SNIC (the Cement Industry Association) indicate domestic cement sales of 13.9 million tonnes in 1Q16, 14.7% less than in the same quarter the year before. For 2016 as a whole SNIC estimates respective annual declines of 12% to 15% in sales and 9% to 11% in apparent consumption. Results of CSN’s Cement Operations In 1Q16, cement sales amounted to 571,000 tonnes, 15% up on 4Q15, while net revenue came to R$114 million. EBITDA totaled R$8 million, accompanied by an EBITDA margin of 7%, due to the ramp-up of the new operations in Arcos, Minas Gerais. 12 Cement Highlights 1Q15 4Q15 1Q16 Change (thousand t) 1Q16 x 4Q15 1Q16 x 1Q15 Total Production 493 564 531 (6%) 8% Total Sales 525 496 571 15% 8% Energy According to the Energy Research Company (EPE), Brazilian electricity consumption totaled 121 TWh until March 2016, 4.2% less than the same period in 2015. Consumption in the industrial and residential segments fell by 7.5% and 2.5%, respectively, when the commercial segment decline 3.2%. Results from CSN’s Energy Operations In 1Q16, net revenue from energy operations totaled R$68 million, EBITDA stood at R$15 million and the EBITDA margin came to 23%. Capital Market CSN’s shares appreciated by 78.8% in 1Q16, while the Ibovespa increased by 15.5% in the same period. Daily traded volume on the BM&FBovespa averaged R$41.1 million. On the New York Stock Exchange (NYSE), CSN’s American Depositary Receipts (ADRs) moved up by 101.9%, versus the Dow Jones’ 1.5% appreciation. On the NYSE, daily traded volume of CSN’s ADRs averaged US$2.7 million. 1Q16 Number of shares in thousand Market Capitalization Closing price (R$/share) 7.15 Closing price (US$/ADR) 1.97 Market Capitalization (R$ million) 9,921 Market Capitalization (US$ million) 2,733 Total return including dividends and interest on equity CSNA3 78.8% SID 101.9% Ibovespa 15.5% Dow Jones 1.5% Volume Average daily (thousand shares) 7,251 Average daily (R$ Thousand) 41,089 Average daily (thousand ADRs) 1,791 Average daily (US$ Thousand) 2,725 Source: Bloomberg 13 Restatement of the Quarterly Financial Information for the three-month period ended March 31, 2016 The Company voluntarily restated its financial statements for the fiscal year ended December 31, 2015 due to a change in the interpretation of the application of the Technical Pronouncement CPC 15/ IFRS 3 in the period after the publication of these financial statements, as required by the accounting pronouncement CPC23/IAS8. The change in the interpretation of the CPC/IFRS was identified by reassessing the events triggered by the inquiries made by the Securities Exchange Commission (SEC) on the accounting procedure for the presentation of the non-controlling interests of the subsidiary Congonhas Minérios in the Company’s consolidated financial statements. The restatement did not change the Company’s consolidated results, as well as net equity, and was only a relocation between line items. The adjustments that generated the restatement of the financial statements for the fiscal year ended December 31, 2015, the initial balances for the three-month period ended March 31, 2016, are detailed in those restated financial statements. The tables below show the impacts in the balances as of December 31, 2015 and March 31, 2016 between line items of our shareholders’ equity: December 31, 2015 As presented Reclassifications Restated Issuel capital 4,540,000 4,540,000 Capital reserves 30 30 Earnings reserves 2,104,804 359,897 2,464,701 Legal reserve 424,536 17,995 442,531 Statutory reserve 1,895,494 256,426 2,151,920 Earnings reserves to realize 23,750 85,476 109,226 Treasury shares (238,976) (238,976) Other comprehensive income 1,019,913 (359,897) 660,016 Shareholders' equity attributed to controlling interest 7,664,747 7,664,747 Non-controlling interest 1,070,916 1,070,916 Total shareholders' equity 8,735,663 8,735,663 March 31, 2016 As presented Reclassifications Restated Issued Capital 4,540,000 4,540,000 Capital reserves 30 30 Earnings reserves 2,104,804 359,897 2,464,701 Legal reserve 424,536 17,995 442,531 Statutory reserve 1,895,494 256,426 2,151,920 Earnings reserves to realize 23,750 85,476 109,226 Treasury shares (238,976) (238,976) Loss for the period (836,690) (836,690) Other comprehensive income 1,435,049 (359,897) 1,075,152 Shareholders' equity attributed to controlling interest 7,243,193 7,243,193 Non-controlling interest 1,075,706 1,075,706 Total shareholders' equity 8,318,899 8,318,899 14 Webcast – Earnings Release Investor Relations Team Conference Call in Portuguese with Simultaneous Translation into English November 14, 2016 – Monday 11:00 a.m. – Brasília time/08:00 a.m. – US EST Phone: +55 (11) 2188-0155 (Brazil) +1 646 843-6054 (USA) Conference ID: CSN Webcast: www.csn.com.br/ir IR Executive Officer – David Moise Salama Rodrigo Bonsaver (rodrigo.bonsaver@csn.com.br) Lucas Aparecida (lucas.aparecida@csn.com.br) Certain of the statements contained herein are forward-looking statements, which express or imply results, performance or events that are expected in the future. These include future results that may be implied by historical results and the statements under ‘Outlook’. Actual results, performance or events may differ materially from those expressed or implied by the forward-looking statements as a result of several factors, such as the general and economic conditions in Brazil and other countries, interest rate and exchange rate levels, protectonist measures in the U.S., Brazil and other countries, changes in laws and regulations and general competitive factors (on a global, regional or national basis). 15 INCOME STATEMENT CONSOLIDATED – Corporate Law (In thousand of R$) 1Q15 4Q15 1Q16 Net Revenues 4,010,252 3,678,470 3,843,803 Domestic Market 2,240,781 1,703,493 1,712,078 Foreign Market 1,769,471 1,974,977 2,131,725 Cost of Goods Sold (COGS) COGS, excluding depreciation (2,766,657) (2,609,884) (2,613,847) Depreciation allocated to COGS (258,876) (301,843) (303,911) Gross Profit 984,719 766,743 926,045 Gross Margin (%) 25% 21% 24% Selling Expenses (298,530) (410,638) (448,147) General and Administrative Expenses (106,523) (126,715) (156,460) Depreciation allocated to SG&A (6,218) (5,925) Other operation income (expense), net 2,913,324 (126,560) Share of profits (losses) of investees 398,478 (55,436) 44,979 Operational Income before Financial Results 758,985 3,081,060 233,932 Net Financial Results (869,700) (182,788) (943,014) Income before social contribution and income taxes 2,898,272 Income Tax and Social Contribution 502,517 (526,879) (122,210) Profit/(Loss) for the period 391,802 2,371,393 INCOME STATEMENT PARENT COMPANY – Corporate Law (In thousand of R$ ) Originally presented Restatement 1Q15 4Q15 1Q16 Net Revenues 3,058,032 2,670,782 2,670,782 1,977,640 Domestic Market 2,070,084 1,584,206 1,584,206 1,567,201 Foreign Market 987,948 1,086,576 1,086,576 410,439 Cost of Goods Sold (COGS) COGS, excluding depreciation (1,987,020) (2,000,004) (2,000,004) (1,506,928) Depreciation allocated to COGS (202,412) (207,553) (207,553) (131,468) Gross Profit 868,600 463,225 463,225 339,244 Gross Margin (%) 28% 17% 17% 17% Selling Expenses (144,140) (202,128) (202,128) (166,823) General and Administrative Expenses (82,425) (99,771) (99,771) (121,013) Depreciation allocated to SG&A (4,236) (4,236) (4,057) Other operation income (expense), net (272,058) (272,058) (99,702) Share of profits (losses) of investees 1,442,550 2,250,870 2,610,767 (487,079) Operational Income before Financial Results 1,882,630 2,135,902 2,495,799 Net Financial Results (2,028,355) (170,213) (170,213) (267,878) Income before social contribution and income taxes 1,965,689 2,325,586 Income Tax and Social Contribution 537,781 46,932 46,932 (29,382) Profit/(Loss) for the period 392,056 2,012,621 2,372,518 16 BALANCE SHEET Company Corporate Law (In Thousand of R$) Consolidated Originally presented Restatement Originally presented Restatement 12/31/2015 03/31/2016 Current assets 16,430,691 16,430,691 13,697,372 13,697,372 Cash and cash equivalents 8,624,651 8,624,651 6,305,072 6,305,072 Trade receivables 1,578,277 1,578,277 1,816,106 1,816,106 Inventories 4,941,314 4,941,314 4,494,832 4,494,832 Other current assets 1,286,449 1,286,449 1,081,362 1,081,362 Non-current assets 32,219,283 32,219,283 32,237,652 32,237,652 Long-term receivables 4,890,948 4,890,948 4,853,541 4,853,541 Investments measured at amortized cost 3,998,227 3,998,227 4,084,727 4,084,727 Property, plant and equipment 17,871,599 17,871,599 17,880,257 17,880,257 Intangible assets 5,458,509 5,458,509 5,419,127 5,419,127 Total assets 48,649,974 48,649,974 45,935,024 45,935,024 Current liabilities 5,325,571 5,325,571 4,819,168 4,819,168 Payroll and related taxes 256,840 256,840 245,177 245,177 Suppliers 1,293,008 1,293,008 1,235,417 1,235,417 Taxes payable 700,763 700,763 708,138 708,138 Borrowings and financing 1,874,681 1,874,681 1,459,777 1,459,777 Other payables 1,073,017 1,073,017 1,046,262 1,046,262 Provisions 127,262 127,262 124,397 124,397 Non-current liabilities 34,588,740 34,588,740 32,796,957 32,796,957 Borrowings and financing 32,407,834 32,407,834 30,561,057 30,561,057 Deferred Income Tax and Social Contribution 494,851 494,851 508,363 508,363 Other payables 131,284 131,284 148,318 148,318 Provisions 711,472 711,472 730,862 730,862 Other provisions 843,299 843,299 848,357 848,357 Shareholders’ equity 8,735,663 8,735,663 8,318,899 8,318,899 Paid-in capital 4,540,000 4,540,000 4,540,000 4,540,000 Capital reserves 30 30 30 30 Earnings reserves 2,104,804 2,464,701 2,104,804 2,464,701 Profit/Losses (836,690) (836,690) Other comprehensive income 1,019,913 660,016 1,435,049 1,075,152 Non-controlling interests 1,070,916 1,070,916 1,075,706 1,075,706 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY 48,649,974 48,649,974 45,935,024 45,935,024 17 BALANCE SHEET Company Corporate Law (In Thousand of R$) Parent Company Originally presented Restatement Originally presented Restatement 12/31/2015 03/31/2016 Current assets 8,842,440 8,842,440 7,950,527 7,950,527 Cash and cash equivalents 2,648,798 2,648,798 1,919,314 1,919,314 Trade receivables 2,467,523 2,467,523 2,422,426 2,422,426 Inventories 2,850,744 2,850,744 2,834,277 2,834,277 Other current assets 875,375 875,375 774,510 774,510 Non-current assets 36,763,086 36,763,086 35,584,066 35,584,066 Long-term receivables 4,510,431 4,510,431 4,484,392 4,484,392 Investments measured at amortized cost 23,323,565 23,323,565 22,042,470 22,042,470 Property, plant and equipment 8,866,348 8,866,348 8,995,809 8,995,809 Intangible assets 62,742 62,742 61,395 61,395 Total assets 45,605,526 45,605,526 43,534,593 43,534,593 Current liabilities 4,272,372 4,272,372 4,016,450 4,016,450 Payroll and related taxes 141,496 141,496 128,882 128,882 Suppliers 742,364 742,364 738,848 738,848 Taxes payable 5,814 5,814 66,023 66,023 Borrowings and financing 2,879,073 2,879,073 2,536,813 2,536,813 Other payables 411,699 411,699 456,961 456,961 Provisions 91,926 91,926 88,923 88,923 Non-current liabilities 33,668,407 33,668,407 32,274,950 32,274,950 Borrowings and financing 31,109,017 31,109,017 29,552,923 29,552,923 Deferred Income Tax and Social Contribution Other payables 126,450 126,450 109,836 109,836 Provisions 564,372 564,372 589,243 589,243 Other provisions 1,868,568 1,868,568 2,022,948 2,022,948 Shareholders’ equity 7,664,747 7,664,747 7,243,193 7,243,193 Paid-in capital 4,540,000 4,540,000 4,540,000 4,540,000 Capital reserves 30 30 30 30 Earnings reserves 2,104,804 2,464,701 2,104,804 2,464,701 Profit/Losses (836,690) (836,690) Other comprehensive income 1,019,913 660,016 1,435,049 1,075,152 Non-controlling interests TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY 45,605,526 45,605,526 43,534,593 43,534,593 18 CASH FLOW STATEMENT CONSOLIDATED - Corporate Law (In Thousand of R$) Originally presented Restatement 4Q15 1Q16 Net cash generated by operating activities 3,651,713 3,651,713 (Net Losses) / Net income attributable to controlling shareholders 2,012,621 2,372,518 (836,690) Loss for the period attributable to non-controlling interests 358,772 (1,125) 5,398 Charges on borrowings and financing 359,893 359,893 734,734 Depreciation, depletion and amortization 319,703 319,703 321,944 Share of profits (losses) of investees 55,436 55,436 (44,979) Deferred income tax and social contribution 350,888 350,888 69,681 Foreign exchange and monetary variations, net (257,569) (379,360) Result from derivative financial instruments 311 311 362 Impairment of available-for-sale assets 376,431 376,431 Write-off of permanent assets 1,693 1,693 12,966 Accrued actuarial liability 1,193 1,193 Buyback of debt securities (166,642) (166,642) (146,214) Gain with business combination (3,413,033) (3,413,033) Provisions 26,997 Working Capital 3,657,184 3,657,184 Accounts Receivable 810,610 810,610 (219,640) Trade Receivables – Related Parties 299,712 299,712 (8,407) Inventory (196,492) (196,492) 443,691 Interest receive - Related Parties 3,545,142 3,545,142 Judicial Deposits 5,565 5,565 4,098 Suppliers (41,647) (41,647) (59,340) Taxes and Contributions (302,944) (302,944) 101,896 Interest Expenses (492,922) (492,922) (932,279) Others 30,160 30,160 (34,308) Cash Flow from Investment Activities Investments (2,727,036) (2,727,036) Fixed Assets/Intangible 86,598 86,598 (329,838) Derivative transactions (313,760) (313,760) (556,682) Cash and Cash Equivalent from Namisa Consolidation 456,364 456,364 Related parties loans (17,742) (17,742) Short-term investment, net of redeemed amount (136,181) (533) Cash Flow from Financing Companies Borrowings and financing raised, net of transaction costs (563,514) (26,770) Funding for Fortaiting/Drawee risk 299,588 299,588 76,338 Amortizations/funding for Fortaiting/Drawee risk (284,689) (121,180) Amortizations (46,993) (46,993) (215,756) Payments of dividends and interests on shareholder's equity (3) Buyback of debt securities (208,956) (208,956) (151,098) Foreign Exchange Variation on Cash and Cash Equivalents 66,301 66,301 Free Cash Flow 261,690 261,690 19 SALES VOLUME CONSOLIDATED (thousand tonnes) 1Q15 4Q15 1Q16 Change 1Q16 x 4Q15 1Q16 x 1Q15 Flat Steel 847 599 611 12 Slabs 4 2 - (2) (4) Hot Rolled 358 207 220 13 (138) Cold Rolled 154 123 108 (15) (46) Galvanized 237 181 197 16 (40) Tin Plates 94 86 85 (1) (9) Long Steel UPV 34 44 38 (6) 4 DOMESTIC MARKET 881 643 649 6 1Q15 4Q15 1Q16 1Q16 x 4Q15 1Q16 x 1Q15 Flat Steel 314 333 381 48 67 Hot Rolled 57 51 59 8 2 Cold Rolled 62 51 27 (24) (35) Galvanized 166 188 265 77 99 Tin Plates 29 43 30 (13) 1 Long Steel (profiles) 212 154 216 62 4 FOREIGN MARKET 526 487 597 110 71 1Q15 4Q15 1Q16 1Q16 x 4Q15 1Q16 x 1Q15 Flat Steel 1,161 933 992 59 Slabs 4 2 - (2) (4) Hot Rolled 415 258 280 22 (135) Cold Rolled 215 174 135 (39) (80) Galvanized 403 369 462 93 59 Tin Plates 124 129 115 (14) (9) Long Steel UPV 34 44 38 (6) 4 Long Steel (profiles) 212 154 216 62 4 TOTAL MARKET 1,407 1,130 1,246 116 SALES VOLUME PARENT COMPANY (thousand tonnes) 1Q15 4Q15 1Q16 Change 1Q16 x 4Q15 1Q16 x 1Q15 Flat Steel 955 677 709 32 Slabs 4 2 - (2) (4) Hot Rolled 399 236 244 8 (155) Cold Rolled 175 145 124 (21) (51) Galvanized 279 205 253 48 (26) Tin Plates 98 88 89 1 (9) Long Steel UPV 34 44 38 (6) 4 DOMESTIC MARKET 989 721 747 26 1Q15 4Q15 1Q16 1Q16 x 4Q15 1Q16 x 1Q15 Flat Steel 186 263 186 0 Hot Rolled 77 113 53 (60) (24) Cold Rolled 36 18 - (18) (36) Galvanized 43 89 103 14 60 Tin Plates 29 43 30 (13) 1 Long Steel (profiles) - FOREIGN MARKET 186 263 186 0 1Q15 4Q15 1Q16 1Q16 x 4Q15 1Q16 x 1Q15 Flat Steel 1,140 940 895 Slabs 4 2 - (2) (4) Hot Rolled 476 349 297 (52) (179) Cold Rolled 211 163 124 (39) (87) Galvanized 322 294 356 62 34 Tin Plates 127 131 119 (12) (8) Long Steel UPV 34 44 38 (6) 4 Long Steel (profiles) - TOTAL MARKET 1,174 984 933 NET REVENUE PER UNIT 1Q15 4Q15 1Q16 1Q16 x 4Q15 1Q16 x 1Q15 Average (DM and FM) - R$/t 2,162 2,222 2,196 (26) 34 20 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:November 14, 2016 COMPANHIA SIDERÚRGICA NACIONAL By: /
